COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER ON APPELLANT’S
                           MOTION FOR EN BANC RECONSIDERATION

Appellate case name:     Walter Harvey Ballard, Jr. V. The State of Texas

Appellate case number:   01-15-00275-CR

Trial court case number: 1390115

Trial court:             183rd District Court of Harris County

Date motion filed:       October 5, 2017

       It is ordered that the motion for reconsideration en banc is DENIED.


Judge’s signature: /s/ Michael Massengale
                        Acting Individually    Acting for the Court

En banc court consists of: Chief Justice Radack, and Justices Jennings, Keyes, Higley, Bland,
Massengale, Brown, Lloyd, and Caughey


Date: November 16, 2017